IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


KEGERREIS OUTDOOR ADVERTISING          : No. 301 MAL 2017
COMPANY,                               :
                                       :
                    Petitioner         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
            v.                         :
                                       :
                                       :
DEPARTMENT OF TRANSPORTATION,          :
                                       :
                    Respondent         :


                                   ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.